DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has overcome the rejection under 35 USC § 112.
Regarding the rejection under 35 USC § 103 over LEE, Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.
1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject
matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding LEE, Applicant argues that LEE “does not disclose or suggest ‘a guide configured to aid movements of the water supply unit and the drainage unit based on the drawer being withdrawn from the cabinet,’ as recited in amended claim 7.”  However, Examiner disagrees.
LEE discloses structure readable on the claimed guide (95,97), water supply unit (23,S1,S2,231-238), and drainage unit (9).  Based on the configuration of the guide, the water supply unit and the discharge unit are “aided” when the drawer is withdrawn.  
Applicant further argues that LEE doesn’t disclose that “a second end of the second body is rotatably connected to a drawer cover so as to be rotatable with respect to a third shaft” as recited in claim 7.  Examiner disagrees.
At the outset, Applicant recites “a drawer cover” but recites no further structure or configuration language as to this feature.  Thus, any structure that serves to “cover” the drawer reads on the broadly recited feature.  In the instant case, the second end of the second body (97) is rotatably connected to the outside of the drawer body, which reads on a “drawer cover” as the drawer body serves to “cover” the inside components of the drawer. 
For at least the foregoing reasons, the rejection of claim 7 is maintained.
Examiner further notes that Applicant is wholly silent with respect to any patentability arguments as to how or why the invention as claimed serves to patentably distinguish.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0059418 to LEE et al. (“LEE”). 
Regarding claim 7, LEE (in Figs. 1-3, 9-10, and associated text) discloses a laundry treating apparatus (100) comprising: 
a cabinet (2);
a drawer (3) configured to be inserted to the cabinet or withdrawn from the cabinet;
a tub (4) that is located in the drawer and that is configured to receive washing water (via water supply pipes S1,S2);
a drum (5) that is configured to rotate, that is located in the tub, and that is configured to receive laundry;
a water supply unit (23,S1,S2,231-238) configured to supply washing water to the tub;
a drainage unit (9) configured to discharge the washing water from the tub; and
a guide (see frame assembly in ¶ [0110]-[0115] including frame parts 95,97) configured to aid movements of the water supply unit and the drainage unit based on the drawer being withdrawn from the cabinet (note the position of the drainage unit 9  (9)structural connection of the guide 95/97 of LEE between the cabinet and drawer,
wherein the guide comprises a first body (95) and a second body (97),
wherein a first end of the first body is rotatably connected to a support part (93) fixed to the cabinet so as to be rotatable with respect to a first shaft (951), a first end of the second body is rotatably connected to a second end of the first body such that the second body is rotatable with respect to a second shaft (99), and a second end of the second body is rotatably connected to a drawer cover so as to be rotatable with respect to a third shaft (971),
wherein the first shaft, the second shaft and the third shaft are perpendicular to ground (see configuration in Figs. 9-10 showing the shafts as vertical relative to the horizontal ground),
LEE teaches the claimed invention including a guide configured to guide movements of the drainage unit, as well as a water supply unit.  LEE does not expressly disclose the guide configured to guide movements of the water supply unit as recited in claim 7.  Since LEE contains both drainage lines and water supply lines as well as the guide, the position is taken that it would have been obvious at the time of effective filing to rearrange the water supply unit to also be included with the guide unit to yield the same and predictable results of configuring both drainage and water supply lines to be movable via the guide.  It has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144 regarding Obviousness and Rearrangement of Parts.

Allowable Subject Matter
Claims 9-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711